Citation Nr: 0509733	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  98-15 858A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
lumbar paravertebral fibromyositis and discogenic disease 
with radiculopathy.

2.  Entitlement to an effective date prior to April 2, 1992, 
for a rating of 60 percent for lumbar paravertebral 
fibromyositis and discogenic disease with radiculopathy. 

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine with 
cervical paravertebral myositis and radiculopathy prior to 
May 27, 2004.

4.  Entitlement to an effective date prior to May 24, 2004, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

A hearing was held before a Member of the Board in February 
1998.  At that time the issue before the Board was 
entitlement to an earlier effective date for service 
connection for a cervical spine disorder.  The Board in July 
1998 granted an earlier effective date for service connection 
for a cervical spine disorder from August 27, 1992, to April 
2, 1992.  In this decision, the Board noted that the veteran 
had filed a timely notice of disagreement with a 10 percent 
rating assigned in a March 1995 rating decision for the 
service-connected cervical disorder and that the veteran had 
claimed entitlement to a 100 percent disability rating based 
on individual unemployability as well as entitlement to a 
rating in excess of 60 percent for the service-connected low 
back disorder on an extra-schedular basis.  These matters 
were referred to the RO for consideration.

In an August 2004 rating action, the RO increased the 
disability rating for the veteran's cervical spine disorder 
from 10 percent to 40 percent effective from May 24, 2004, 
and granted TDIU benefits effective from May 27, 2004.  

As noted above, the RO granted entitlement to service 
connection for a cervical spine disorder by the rating 
decision dated in March 1995.  Inasmuch as the veteran timely 
disagreed with the rating of 10 percent established by this 
rating decision, the Board must determine the proper rating 
to be assigned for this disorder since the date service 
connection was granted, i.e., April 2, 1992.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

By letter dated in January 2005, the Board notified the 
veteran that his motion to advance the appeal on the Board's 
docket had been granted.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  On April 2, 1992, the veteran filed a claim which has 
been accepted as a claim for service connection for a 
cervical spine disorder, a claim for an increased rating for 
the lumbar spine disorder, and a claim for TDIU benefits. 

2.  The veteran has reported that he completed high school 
and 2 years of college; he had earnings of more than $13,000 
as a salesman in 1990 before retiring at age 62 when he began 
to receive Social Security benefits.

3.  At the time of the veteran's retirement in November 1990, 
his nonservice-connected disabilities, included eye 
disabilities, residuals of a myocardial infarct and 
hypertension, gout, hearing loss, and obesity; the eye 
disabilities were rated as 70 percent disabling and the 
myocardial infarct and hypertension were rated as 30 percent 
disabling by VA in January 1994. 

4.  The veteran has been in receipt of the maximum schedular 
rating possible for his service-connected lumbar spine 
disorder effective from April 2, 1992; the lumbar spine 
disorder does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards. 

5.  VA medical records reflect that the veteran was seen as 
an outpatient for back pain in 1991 and early 1992; 
examination in January 1992 revealed that the pain was 
localized to his back and was of mechanical origin; there was 
no evidence of radiculopathy. 

6.  The evidence of record prior October 14, 1998, shows the 
veteran's cervical spine disability was principally 
manifested by no more than slight limitation of motion.

7.  Medical records dated October 14, 1998, and thereafter 
reflect that the veteran's cervical spine disability was 
principally manifested by severe neurological symptoms with 
intermittent relief.

8.  The evidence on file demonstrates it was factually 
ascertainable that the veteran was unable to secure or follow 
substantially gainful employment because of his service-
connected disabilities on October 14, 1998, but no earlier.


CONCLUSIONS OF LAW

1.  A rating in excess of 60 percent for a lumbar spine 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (before and after September 23, 2002) and 5237, 5243 
(after September 26, 2003).

2.  An effective date earlier than April 2, 1992, for the 
award of a rating of 60 percent for a lumbar spine disorder 
is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2004).

3.  A rating in excess of 10 percent for a cervical spine 
disorder prior to October 14, 1998, is not warranted.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5290 (2002).

4.  A 40 percent rating for a cervical spine disorder is 
warranted as of October 14, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5021, 5287, 5290 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 68 Fed. Reg. 51,456 (2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243). 

5.  An effective date from October 14, 1998, for the award of 
a total rating for compensation based upon individual 
unemployability is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.157, 
3.340, 3.341, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant claims.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
July 2001, August 2001, and December 2004.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  

In this case, the correspondence provided to the veteran in 
2001 and 2004 informed him of the evidence not of record that 
was necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  The veteran 
was fully notified of his responsibility to provide to VA any 
evidence under his control pertaining to his claims.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate his claims.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified post-service medical records relevant to 
the issues on appeal have been requested or obtained.  The 
veteran has also been afforded VA examinations to evaluate 
his conditions.

Background.  The separation examination from service in 
October 1953 noted complaints of lower back pain with mild 
scoliosis from T6-T12 with convexity to the right.  There was 
also mild wedging of T-8 and T-9.  The examination otherwise 
was essentially negative.  No muscle spasm or decreased 
mobility of the back was noted and the veteran was given an 
orthopedic clearance for discharge.  

In December 1953, the veteran filed his initial claim for 
service connection reporting that he fell during training in 
February 1952.  As a consequence, he suffered from backaches.

By rating action in August 1954, service connection for a 
lower back disorder, rated 10 percent disabling, was 
established effective from the day following the veteran's 
separation from service in October 1953.  By rating action in 
October 1963, the evaluation was increased to 20 percent 
effective from September 30, 1963.

Claims for ratings in excess of 20 percent for the low back 
disability were denied in June 1969 and again in August 1982.  
The veteran was notified of these denials and he did not 
appeal.

VA outpatient treatment records reflect that when the veteran 
was seen in June 1990, it was noted that he had a history of 
an inferior wall myocardial infarct, high blood pressure, and 
glaucoma.  He was described as 62 years old and doing well.  
When he was next seen in January 1991, his history was also 
noted to include back pain.  He was again noted to be doing 
well.  In March 1991 he was seen for glaucoma and when he was 
seen at a cardiology clinic in July 1991, it was reported 
that his weight was 211 pounds and his blood pressure was 
130/90.  The assessment was 63 years old with obese problems 
without cardiac symptoms.  On October 3, 1991, he was seen 
for complaints of low back pain.  X-rays of the lumbosacral 
spine taken in December 1991 revealed disc space narrowing at 
the L5-S1 level associated with hypertrophic spurring of L4 
and L5.  X-rays of the cervical spine revealed large spurs at 
C4 and C5.  When seen in January 1992, it was noted that he 
also had intermittent cervical-thoracic pain.  Examination 
revealed that flexion was very limited due to pain and 
hamstring shortening.  There was no evidence of 
radiculopathy.  When he was again seen in February 1992, 
arterial hypertension was the diagnosis.  

In a statement received by VA on April 2, 1992, the veteran 
wrote the following:

I hereby request to be evaluated for 
pension due to total disability.  I am 
receiving treatment at the VA hospital 
for glaucoma, high blood pressure, spine 
condition.  I am service connected for 
spine condition at present.  Also I am 
suffering from cervical pain.

On August 27, 1992, a statement was received from the veteran 
in which he again reported that he suffered from a cervical 
disorder.

VA outpatient treatment records reflect that the veteran was 
seen for complaints of low back pain in September 1992.  X-
rays of the lumbosacral spine revealed spurs and mild lumbar 
spondylosis.  Lumbar CT scan in October 1992 revealed focal 
protrusion of the L4-L5 disc with marked compression of the 
anterior dural sac as well as advanced degenerative changes 
of L5-S1 facet joints.  In November 1992 it was noted that he 
continued to experience chronic low back pain.  

In an August 1993 VA examination the veteran complained of 
morning stiffness and persistent, severe lower back pains 
with frequent locking of his neck and back.  His symptoms 
were exacerbated with standing, walking, and bending.  The 
examiner noted straightening of the cervical and lumbar 
lordotic curve.  There was pain to pressure over vertebra 
spinous processes and paravertebral muscles with evidence of 
spasms, moderate-severe.  There were fibrotic nodules in the 
lumbar area.  He had painful and limited neck movement.  

Range of motion (ROM) of the neck was flexion, extension and 
rotation to 30 degrees, and lateral flexion to 10 degrees.  
ROM of the lumbar spine was forward flexion and extension 
backwards to 30 degrees, lateral flexion to 10 degrees, and 
rotation to 20 degrees.  The lower extremities revealed mild 
muscle atrophy, left thigh musculature.  Straight leg raising 
and knee extension elicited pain at 70 and 140 degrees 
bilaterally.  There were positive straight leg raising and 
radicular signs on the left side.  

Neurologically there was decreased sensory in the L4-L5 
dermatome, left side.  The veteran had cervical pain with 
limited flexor and extension movement; cervical spine spurs, 
L4-L5 bulging disc; and neuropathy of the left sciatic nerve.  
The diagnoses were: cervical paravertebral myositis; lumbar 
paravertebral fibromyositis; discogenic disease L4-L5 with 
radiculopathy in the left side; osteoarthritis and 
spondylosis of the spine, advanced; and bone 
demineralization.

By rating action in January 1994, the rating for the lumbar 
spine disorder was increased from 20 percent to 40 percent 
effective from April 2, 1992.  In addition, the veteran was 
awarded VA pension benefits effective from August 27, 1992.  
The nonservice-connected disabilities included eye 
disabilities rated 70 percent disabling, as well as residuals 
of a myocardial infarct and hypertension, rated as 30 percent 
disabling.

VA treatment records dated in March 1994 show the veteran 
complained of cervical and lumbar pain.  The pain was 
localized to the posterior aspect of the cervical area.  
There was no evidence of radiation to any extremity.  There 
was tenderness to palpation of the cervical and lumbar spinal 
processes, but no muscle spasm.  Range of motion of the 
lumbar spine revealed full extension and flexion decreased to 
45 degrees.  There was pain upon completion of movement in 
all planes.  Straight leg raise testing was negative at 50 
degrees, bilaterally.  The diagnoses included chronic low 
back pain secondary to degenerative joint disease and 
discogenic disease, without evidence of radiculopathy.  It 
was noted the veteran's cervical spine pain was probably also 
secondary to degenerative joint disease.  

In a February 1995 medical opinion, a VA physician noted that 
the veteran's service-connected low back disorder led to 
discogenic disease and the mechanical derangement of his 
lower back led to degenerative changes at all levels of the 
spine.  The physician considered degenerative joint disease 
(DJD) of the cervical spine as directly due to the service-
connected low back disorder.

By a March 1995 rating decision, the disability rating for 
the veteran's lower back disorder was increased from 40 
percent to 60 percent effective from April 2, 1992.  In 
addition, service connection for DJD, cervical spine 
secondary to the lower back disorder was granted, and a 10 
percent evaluation was assigned from August 27, 1992.

In an application for increased compensation based on 
unemployability dated in April 1995, the veteran reported 
that he had completed high school and 2 years of college.  He 
reported that he was unemployed and began to receive Social 
Security benefits in November 1990.

In July 1995 the veteran submitted a notice of disagreement 
with the 10 percent rating assigned for the cervical spine 
disorder.  In addition, he requested an earlier effective 
date for the cervical spine disorder from the date he injured 
his back in service.

In a February 1998 Travel Board Hearing, the veteran offered 
testimony in support of his claim for an earlier effective 
date for a cervical spine disorder.  In July 1998, the Board 
awarded an earlier effective date for service connection for 
the cervical spine disorder from August 27, 1992, to April 2, 
1992.  The Board construed the veteran's April 2, 1992, 
correspondence to be a claim for service connection for a 
cervical spine disorder.  The veteran testified that he 
retired from his job as a salesman when he started to receive 
Social Security benefits in 1990.  He stated that the Social 
Security benefits were based on age, not disability.

A private medical report, dated October 14, 1998, reflects 
that the veteran complained of severe and persistent pain, 
including to the neck and low back, with radicular pain to 
the legs.  The examiner noted cervical myositis and multiple 
trigger points in the cervical, thoracic, and lumbosacral 
regions.  Range of motion studies revealed cervical spine 
flexion to 10 degrees, extension to 5 degrees, right lateral 
flexion to 10 degrees, and left lateral flexion to 12 
degrees.  The lumbar spine revealed anterior motion to 20 
degrees, posterior motion to 10 degrees, left lateral motion 
to 10 degrees, and right lateral motion to 5 degrees.  
Straight leg raise testing was positive.  The veteran was 
unable to raise on his toes or walk on his heels.  The 
diagnoses included cervical osteoarthritis, lumbosacral 
discogenic disease and osteoarthritis, left leg 
radiculopathy, fibromyalgia, gouty arthritis, and glaucoma.  
The physician stated the veteran was totally disabled for any 
type of employment primarily due to his service-connected 
disabilities.

In a January 1999 VA examination, the veteran reported 
discomfort associated with electricity of the hands and 
swelling upon closing his hands.  He stated he was retired.  
He denied a history of surgery to the cervical spine.  For 
long distance ambulation he used a wheel chair and for short 
distances he used a cane.  He had difficulty standing or 
sitting for long periods of time.  Forward flexion, extension 
backwards, lateral flexion, and rotation were all limited to 
15 degrees.  No painful motion of the cervical spine was 
measured. 

There was objective evidence of mild trapezius spasm, 
weakness, and tenderness to palpation on the muscle of the 
arms and hands with a muscle strength of 4/5.  There was no 
evidence of postural abnormalities, fixed deformities of the 
back, muscle atrophy of the upper extremities, or 
pathological reflexes.  There was no Hoffman sign.  Absent 
triceps muscle reflexes were noted, bilaterally.  He had 
diminished biceps and brachioradialis muscle reflexes plus, 
bilaterally.  He had diminished pinprick and smooth sensation 
diffusely in all dermatomes of both hands.  The diagnosis was 
cervical spine DJD with cervical paravertebral myositis.

In a July 7, 2000, VA spine examination it was noted that the 
veteran complained of constant neck and back pain radiating 
to the shoulder and left arm.  The veteran reported feelings 
of electricity and numbness, and pain in all his fingers 
associated to weakness.  Low back pain radiated to the left 
lower extremity down to his foot and all toes.  He also 
complained of frequent swelling in both lower extremities, 
constipation, and difficulty with erections.  He reported 
daily flare-ups of the neck and back pain lasting for several 
hours.  He was not able to do anything and protected his back 
at all times.  The veteran had a history of epidural blocks 
and occasional intramuscular injections with Toradol.  He had 
no history of surgery to the cervical spine.   

ROM of the cervical spine was forward flexion to 30 degrees, 
extension backwards to 15 degrees, lateral flexion to 7 
degrees.  ROM of the lumbar spine was forward flexion to 40 
degrees, extension backwards to 5 degrees, lateral flexion to 
10 degrees, and rotation to 20 degrees.  There was painful 
neck extension at 15 degrees and back flexion at 40 degrees.  
There was no atrophy of the upper or lower extremities.  The 
diagnoses were: fibromyositis of the lumbar and cervical 
paravertebral muscles; DDD of the lumbar spine, L3-L4, L4-L5, 
and L5-S1; cervical degenerative changes; and lumbar 
radiculopathy.

In a VA orthopedic examination conducted on May 27, 2004, the 
examiner noted that the veteran had a history of high blood 
pressure, glaucoma, legal blindness, old myocardial 
infarction, congestive heart failure, hypercholesterolemia, 
gout, hearing loss, and obesity.  Forward flexion, extension 
backwards, and lateral flexion of the cervical spine were 
each limited to 10 degrees with painful motion observed.  
Forward flexion, extension backwards, lateral flexion, and 
rotation of the thoracolumbar spine were also each limited to 
10 degrees.  There was objective evidence of painful motion 
on all movements observed on a stretcher and a wheelchair.  
There was normal muscle strength in the lower extremities 
graded 5/5.  There was tenderness to palpations in the lumbar 
area.  The examiner could not state if the veteran was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use because the veteran, 
although cooperative, suffered from loss of balance and 
vertigo and could fall.  There was severe palpable cervical 
paravertebral muscle spasm. 

A neurological examination revealed diminished pinprick and 
smooth sensation in the arms, legs, and face not following 
any specific dermatome pattern.  There was no muscle atrophy 
and muscle tone was normal.  Handgrip muscles had mild 
weakness, and both ankle dorsiflexion muscles and extensor 
hallucis longus had muscle strength graded at 4/5.  Reflexes 
were triceps and biceps +1, knee jerks +2 bilaterally and 
symmetrically.  There was absent brachioradialis muscle 
reflexes and ankle jerks, bilaterally.

The diagnoses were: lumbar paravertebral fibromyositis and 
discogenic disease with left radiculopathy; DJD, cervical 
spine with cervical paravertebral fibromyositis; and 
bilateral cervical and lumbar radiculopathy. 

The examiner noted that the claims file was carefully 
reviewed and it was his opinion that, based solely on the 
service-connected musculoskeletal disabilities, the veteran 
would be restricted to a light duty status.  On an 8-hour 
working day, he could not be sitting or standing more than 2 
hours without a 15 minute break.  He also could not push, 
pull, or carry objects over 10 pounds repetitively during an 
8-hour day.  Based on his other nonservice-connected health 
conditions, he would be considered unemployable.

By rating action in August 2004, the veteran was awarded TDIU 
benefits effective from May 24, 2004.  In addition, the 
evaluation for the cervical spine disorder was increased from 
10 percent to 40 percent effective from May 27, 2004.  

I.  Increased Ratings: Relevant Law and Regulations.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new disc 
regulations").  Further, the remaining spinal regulations 
were amended in September 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) ("new spinal regulations").  The Board will 
hereafter designate the regulations in effect prior to the 
respective amendments as the "old disc regulations" and the 
"old spinal regulations."

The timing of this change requires the Board to first 
consider the claims under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

Old Disc and Spinal Regulations.  Under DC 5010, traumatic 
arthritis is rated as degenerative arthritis.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  These regulations have not been amended.

Under the previous DC 5287, unfavorable ankylosis of the 
cervical spine warranted a 40 percent rating and favorable 
ankylosis warranted a 30 percent rating.  Slight limitation 
of motion of the cervical spine warranted a 10 percent 
evaluation under DC 5290, moderate limitation of motion 
warranted a 20 percent evaluation, and severe limitation of 
motion warranted a 30 percent evaluation. 

Under the previous DC 5289, unfavorable ankylosis of the 
lumbar spine warranted a 50 percent evaluation, and favorable 
ankylosis warranted a 40 percent evaluation.  Slight 
limitation of motion of the lumbar segment of the spine 
warranted a 10 percent evaluation under DC 5292.  A 20 
percent evaluation required moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, required severe limitation of motion. 

Under the old DC 5293, a noncompensable evaluation was 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation required moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

Under former DC 5295, a noncompensable evaluation was 
warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation would 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation was warranted for lumbosacral strain where there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation, the highest award under this code, 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted if only some of 
these manifestations were present if there was also abnormal 
mobility on forced motion. 

New Disc Regulations.  As noted above, DC 5293 was amended 
effective in September 2002 to evaluate intervertebral disc 
syndrome preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The rating schedule for 
intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months . . . 		   
		           60

With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months . . . 		          40

With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months . . . 		          20

With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months . . . 	                    10

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

New Spinal Regulations.  Further, under the new spinal 
regulations, now found at DC 5235 to DC 5243, the Board is 
directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows: General Rating Formula 
for Diseases and Injuries of the Spine (For diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine . . .	                   
100

Unfavorable ankylosis of the entire thoracolumbar spine 
. . .  50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine . . .                                                           
40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine . . .                                 30

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis . . .            
...                                                                                               
20

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height . . .                                                                                    
10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 Intervertebral disc syndrome

Entitlement to a Rating in Excess of 60 Percent for Lumbar 
Paravertebral Fibromyositis and Discogenic Disease with 
Radiculopathy.  In this case, it is significant to note that 
the veteran is presently in receipt of a 60 percent rating 
for his service-connected disability of the lumbar spine, 
established as lumbar paravertebral fibromyositis, discogenic 
disease with radiculopathy.  The Court has held that there is 
no basis for a rating higher than the maximum schedular 
rating for additional limitation of motion due to pain or 
functional loss under the provisions of 38 C.F.R. §§ 4.40, 
4.45 or 4.59.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Therefore, higher schedular ratings under either DC 5293 or 
the revised and renumbered DC 5243 are not possible.

The Board notes the evidence of record does not show, nor 
does the veteran allege, that his spine is ankylosed.  In the 
absence of ankylosis, entitlement to a higher schedular 
rating under alternative rating criteria for the veteran's 
service-connected lumbar spine disability is also not 
possible under any applicable regulation.  38 C.F.R. § 4.71a, 
DCs 5286, 5289, 5295 (effective before September 26, 2003) 
and DC 5237 (effective from September 26, 2003).

The Board notes, however, that consideration of higher 
combined or separate ratings for chronic orthopedic 
manifestations and chronic neurologic disability 
manifestations is applicable.  While the veteran's chronic 
orthopedic manifestations warrant the maximum schedular 
rating of 40 percent for limitation of lumbar spine motion or 
for lumbosacral strain, the Board finds the evidence does not 
demonstrate that he has more than mild incomplete paralysis 
to the lower extremities as to warrant a higher combined 
rating.  See 38 C.F.R. §§ 4.25, 4.124, DC 8520 (in accordance 
with the provisions of 38 C.F.R. § 4.25 a combined rating in 
excess of 60 percent would require a 40 percent rating for 
chronic orthopedic manifestations and findings, including the 
bilateral factor, of at least a 40 percent rating for 
moderately severe incomplete paralysis to one lower extremity 
and at least a 10 percent rating for mild incomplete 
paralysis to the other lower extremity).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2004).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

The May 2004 VA examiner specifically found that the 
veteran's chronic neurologic disability manifestations 
included findings of diminished sensation in the legs not 
following any specific dermatome pattern.  There was no 
muscle atrophy and muscle tone was normal.  Ankle 
dorsiflexion muscles and extensor hallucis longus muscles had 
strength graded at 4/5.  Knee jerks were +2, bilaterally and 
symmetrically.  There were absent ankle jerks, bilaterally.  
Therefore, the Board finds that there is no evidence of more 
than moderate incomplete paralysis to either of the veteran's 
lower extremities as to warrant a higher combined rating in 
excess of 60 percent.

Extra-schedular Consideration.  The Board has considered the 
issue of whether, prior to May 27, 2004, the veteran's 
service-connected low back disability presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards a referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. §§ 3.321(b)(1), 4.16(b); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).  

In the opinion of the Board, the veteran's service-connected 
lumbar back disorder did not interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating).  The lumbar back disorder did not require frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.  The 
impairment and time lost from work were contemplated by the 
assigned 60 percent evaluation.  Therefore, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. §§ 3.321(b)(1) 
are not met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 

Entitlement to an Effective Date Prior to April 2, 1992, for 
a 60 Percent Rating for Lumbar Paravertebral Fibromyositis 
and Discogenic Disease with Radiculopathy.

Under VA laws and regulations, a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under laws administered by the VA, from 
a claimant, his or her duly authorized representative, a 
member of Congress or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  

A report of an examination or hospitalization which meets 
certain requirements may also be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a) (2004).  Under 38 
C.F.R. § 3.157(b), once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  These 
provisions apply only when such reports relate to 
examinations or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection, if the claim is received within 
one year after separation from service, shall be the day 
following separation from active service or the date 
entitlement arose; otherwise, and for reopened claims, it 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i), (r) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal 
or informal, that would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has also held, however, that the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

At the outset of the analysis, the Board notes that a rating 
decision in August 1954 granted service connection for a 
lower back disorder and assigned a 10 percent evaluation 
effective from October 26, 1953.  By rating action in October 
1963, the evaluation was increased to 20 percent effective 
from September 30, 1963.  By rating action in January 1994, 
the evaluation for the lower back disorder was increased from 
20 percent to 40 percent effective from April 2, 1992, the 
date of a claim which indicated a worsening of the veteran's 
lumbar back disorder.  By rating action in March 1995, the 
evaluation for the lower back disorder was increased from 40 
percent to 60 percent and made effective to April 2, 1992, 
the date of receipt of the veteran's increased rating claim.

The Board must first consider whether any VA medical record 
or communication from the veteran prior to April 2, 1992, may 
have constituted a claim for an increased rating.  Prior to 
the date of receipt of the veteran's claim in April 1992, VA 
medical records reflect that when he was seen in January 
1991, his history was noted to include back pain and he was 
reported to be doing well.  He was seen on October 3, 1991, 
for complaints of low back pain.  X-rays of the lumbosacral 
spine taken in December 1991 revealed disc space narrowing at 
the L5-S1 level associated with hypertrophic spurring of L4 
and L5.  When seen in January 1992, it was noted that in 
addition to low back pain he also had intermittent cervical-
thoracic pain.  Examination revealed that flexion was very 
limited due to pain and hamstring shortening.  There was no 
evidence of radiculopathy. 

As note above, since compensation had been allowed for the 
veteran's low back disability, a report of examination or 
hospitalization by VA will be accepted as an informal claim 
for increased benefits when such reports relate to 
examinations or treatment of a disability for the back 
disability or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).  

Thus, the Board finds that VA medical records showing that 
the veteran was seen on October 3, 1991, constitute a claim 
for an increased rating for the veteran's low back 
disability.  Having determined that the date of receipt of 
the veteran's claim, the Board must now consider whether it 
was first factually ascertainable that his low back disorder 
warranted a rating in excess of 20 percent prior to April 2, 
1992, the date when the rating for the low back disability 
was increased to 60 percent.  The Board must review all 
evidence of record.  Swanson v. West, 12 Vet. App. 442 
(1999); Hazan v. Gober, 10 Vet. App. 511 (1997).

The VA medical records prior to April 2, 1992, while showing 
that the veteran sought treatment for low back pain, fail to 
provide documentation of symptoms or findings which would 
warrant a rating in excess of 20 percent.  

In order to receive an evaluation in excess of 20 percent 
under DC 5295, the veteran would have to demonstrate severe 
impairment; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The medical evidence prior to April 1992 does 
not demonstrate the presence of such impairment.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of limitation of motion 
under DC 5292.  However, while examination in January 1992 
indicated that flexion was very limited due to pain and 
hamstring shortening, no range of motion studies were 
provided by which the Board could determine that the criteria 
for a rating in excess of 20 percent were met based on 
limitation of motion.

To be entitled to a rating in excess of 20 percent under DC 
5293, the veteran would have to demonstrate severe recurring 
attacks of intervertebral disc syndrome, and there is no 
confirmed evidence of such attacks.  In fact, examination in 
January 1992 revealed no evidence to suggest radiculopathy.  
As such a rating in excess of 20 percent under DC 5293 is not 
warranted prior to April 2, 1992.

Entitlement to a Rating in Excess of 10 Percent for a 
Cervical Spine Disability Prior to May 27, 2004.

Turning first to evaluating the veteran's cervical spine 
disability under the old disc and spine regulations, the 
Board notes that a private medical report dated October 14, 
2004, reflects that the veteran complained of severe and 
persistent neck pain.  Range of motion studies revealed 
cervical spine flexion to 10 degrees, extension to 5 degrees, 
right lateral flexion to 10 degrees, and left lateral flexion 
to 12 degrees.  The examiner noted cervical myositis and 
multiple trigger points including to the cervical region.  At 
his January 1999 VA examination the veteran reported 
discomfort associated with electricity of the hands and 
swelling upon closing his hands.  There was objective 
evidence of mild trapezius spasm, weakness, and tenderness to 
palpation on the muscle of the arms and hands with a muscle 
strength of 4/5.  There was no evidence of muscle atrophy of 
the upper extremities or pathological reflexes.  Absent 
triceps muscle reflexes were noted, bilaterally, and there 
were diminished biceps and brachioradialis muscle reflexes, 
bilaterally, and diminished pinprick and smooth sensation 
diffusely in all dermatomes of both hands.  The diagnosis was 
cervical spine DJD with cervical paravertebral myositis.

A July 7, 2000, VA spine examiner noted that the veteran 
complained of constant neck pain radiating to the shoulder 
and left arm, with feelings of electricity, numbness, and 
pain in all his fingers associated to weakness.  He reported 
daily flare-ups of the neck pain lasting for several hours.  
The diagnoses included fibromyositis of the cervical 
paravertebral muscles and cervical degenerative changes.  In 
the May 27, 2004, VA examination, the examiner noted there 
were severe palpable cervical paravertebral muscle spasms.  
Neurological examination revealed diminished pinprick and 
smooth sensation in the arms and face not following any 
specific dermatome pattern, but there was no muscle atrophy 
and muscle tone was normal.  The handgrip muscles had mild 
weakness, reflexes were triceps and biceps +1, and there were 
absent brachioradialis muscle reflexes.  The diagnoses 
included DJD, cervical spine with cervical paravertebral 
fibromyositis and bilateral cervical radiculopathy. 

Based upon the evidence of record, the Board finds an 
increased 40 percent rating under DC 5293 is warranted for 
the veteran's cervical spine disorder effective from October 
14, 1998.  The private medical report prepared on that date 
shows that the veteran's cervical spine disability was 
principally manifested by persistent symptoms of pain and 
other neurological findings.  The Board notes those findings 
are consistent with the veteran's subsequently reported 
neurologic symptoms ultimately resulting in the May 2004 
diagnosis of bilateral cervical radiculopathy, and meet the 
criteria for a 40 percent rating under DC 5293.

The Board finds, however, that the evidence of record prior 
to that date demonstrated no more than slight limitation of 
motion.  In fact, range of motion studies in August 1993 
revealed neck flexion, extension and rotation to 30 degrees.  
VA treatment records dated in March 1994 show there was no 
evidence of radiating pain to any extremity.  Therefore, 
entitlement to a higher or "staged" rating in excess of 10 
percent prior to October 14, 1998, is not warranted.

Having determined that a 40 percent rating is warranted under 
the old disc regulations, the Board will next consider 
whether the veteran is entitled to a higher rating under the 
new disc regulations from September 2002, and the new spine 
regulations from September 2003.  A 60 percent rating under 
the new disc requires incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 6 weeks during the past 12 months and is the maximum 
schedular rating for evaluations based upon incapacitating 
episodes.  There is no evidence which suggests the presence 
of such impairment.  In the opinion of the Board, there is no 
basis for a rating in excess of 40 percent for the veteran's 
cervical spine disorder under the new regulations.

Extra-schedular Consideration.  In the opinion of the Board, 
the veteran's service-connected cervical spine disorder did 
not interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating).  The cervical spine 
disorder did not require frequent periods of hospitalization, 
or otherwise render impractical the application of the 
regular schedular standards.  The impairment and time lost 
from work are contemplated by the assigned 40 percent 
evaluation.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. §§ 3.321(b)(1) are not met.

In reaching this conclusion the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991). 

Entitlement to TDIU Benefits Prior to May 24, 2004.

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (2004).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

VA law provides that a total rating for compensation purposes 
based on unemployability will be granted when the evidence 
shows that a veteran, by reason of service-connected 
disabilities, is precluded from obtaining or maintaining any 
gainful employment consistent with education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
held that consideration must be given to two standards, an 
objective standard based on average industrial impairment and 
a subjective standard based upon a veteran's actual 
industrial impairment.  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither nonservice-connected disabilities nor 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment. 

The veteran filed a claim on April 2, 1992, which has been 
accepted as a claim for TDIU benefits.  The veteran's 
service-connected lumbar spine disorder has been rated as 60 
percent disabling since April 2, 1992.  Consequently, the 
veteran has met the schedular rating requirements for a TDIU 
under 38 C.F.R. § 4.16(a) since that date.

The Board finds the private medical report dated October 14, 
1998, considered in light of all the other evidence of 
records prior to and after this date, persuasively 
demonstrates that the veteran was totally disabled as a 
result of his service-connected disabilities as of this date.  
While the veteran has not worked since 1990, the Board finds 
that his service-connected disorders are not shown to have 
been of such severity as to have precluded substantially 
gainful employment prior to October 14, 1998. 

The veteran has reported that he completed high school and 2 
years of college; he had earnings of more than $13,000 as a 
salesman in 1990 before retiring at age 62 when he began to 
receive Social Security benefits.  At the time of the 
veteran's retirement in November 1990, his nonservice-
connected disabilities, included eye disabilities, residuals 
of a myocardial infarct and hypertension, gout, hearing loss, 
and obesity.  The RO rated the veteran's nonservice-connected 
eye disabilities as 70 percent disabling and the myocardial 
infarct and hypertension were rated as 30 percent disabling 
in January 1994. 

The veteran has been in receipt of the maximum schedular 
rating possible for his service-connected lumbar spine 
disorder effective from April 2, 1992.  As noted above, the 
lumbar spine disorder does not present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The evidence 
of record prior October 14, 1998, shows the veteran's 
cervical spine disability was principally manifested by no 
more than slight limitation of motion.  Medical records dated 
October 14, 1998, and thereafter, reflect that the veteran's 
cervical spine disability was manifested by severe 
neurological symptoms with intermittent relief.  In the 
opinion of the Board, the evidence on file does not 
demonstrate that it was factually ascertainable that the 
veteran was unable to secure or follow substantially gainful 
employment because of his service-connected disabilities 
prior to October 14, 1998.

In summary, the Board reiterates that a TDIU is to be 
assigned when a veteran is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disabilities; nonservice-connected disabilities are 
not to be taken into consideration.  While the veteran was 
unable to work because of disabilities prior to October 14, 
1998, the Board finds that it was not factually ascertainable 
that the veteran was unable to secure or follow substantially 
gainful employment because of his service-connected 
disabilities prior to this date.


ORDER

A rating in excess of 60 percent for a lumbar back disorder 
described as lumbar paravertebral fibromyositis; discogenic 
disease with radiculopathy, left, is denied.

An earlier effective date for the grant of a rating of 60 
percent for a lumbar back disorder prior to April 2, 1992, is 
denied.

A rating in excess of 10 percent for a cervical spine 
disorder prior to October 14, 1998, is denied.

A 40 percent rating for a cervical spine disorder is granted 
effective from October 14, 1998, subject to the regulations 
governing the payment of monetary awards.
 
An earlier effective date for the grant of entitlement to 
TDIU benefits from October 14, 1998, is granted, subject to 
the regulations governing the payment of monetary awards.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


